DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubun (US 2011/0272772).
With regard to claim 1, figure 5 of Kokubun discloses an image sensor comprising: a first light sensor layer 50rk comprising a first light sensing cell 50bk configured to sense first light (“photo-electric conversion layer 50b absorbs the light of wavelengths in a blue color range”, par [0023]) of an incident light and generate a first electrical signal based on the sensed first light (“photo-electric conversion layer 50b absorbs the light of wavelengths in a blue color range which has passed through the color filter 20b, and generates an electric charge according to the absorbed light”, par [0023]); a color filter array layer 20bk disposed on the first light sensor layer 50bk, and comprising a first color filter 20bk facing the first light sensing cell 50bk; a second light sensor layer 70gk disposed on the color filter array layer 20bk, and configured to sense second light (light on photoelectric conversion layer 70gk) of the incident light and generate a second electrical signal based on the sensed second light (light on 70gk); a wiring layer 42k surrounding the first light sensing cell 50bk; and a through-channel 82gk passing through the wiring layer 42k, and electrical connected 61gk to the second light sensor layer 70gk, wherein the first color filter 20bk comprises a nanostructure (“20 nm”, par [0031]) comprising a first material (“second 22b-1 to 22b-4 are made of SiO.sub.2 (a refractive index of 1.45)”, par [0031]) having a first refractive index (“second 22b-1 to 22b-4 are made of SiO.sub.2 (a refractive index of 1.45)”, par [0031]), and a second material (“first insulation layers 21b-1 to 21b-5 are made of TiO.sub.2 (a refractive index of 2.5)”, par [0031]) having a second refractive index (“first insulation layers 21b-1 to 21b-5 are made of TiO.sub.2 (a refractive index of 2.5)”, par [0031]) greater (“refractive index of 2.5”, par [0031]) than the first refractive index (“refractive index of 1.45”, par [0031]).
With regard to claim 2, figure 5 of Kokubun discloses a first wire 12g provided on a bottom side of the wiring layer 42k; and a gate TGg provided between the first wire 12g and the through-channel 82gk, wherein the second electrical signal generated in the second light sensor layer 70gk is transferred to the first wire 12g via the through-channel 82gk and the gate TGg.
With regard to claim 3, figure 5 of Kokubun discloses a second wire 12b provided on a bottom side of the wiring layer 42k; and a first transfer gate TGb provided between the second wire 12b and the first light sensing cell 50bk, wherein the first electrical signal generated in the first light sensing cell 20bk is transferred to the second wire 12b via the first transfer gate TGb.
With regard to claim 4, figure 5 of Kokubun discloses that the wiring layer 42K is a silicon layer (“photo-electric conversion layer 50bk are made of an inorganic material (silicon)”, par [0085]).
With regard to claim 5, figure 5 of Kokubun discloses that the through-channel 82gk is spaced apart 42k from the first light sensing cell 80bk.
With regard to claim 7, figure 5 of Kokubun discloses that the first light sensor layer 10k further comprises a second light sensing cell 50rk configured to sense third light (red light) of an incident light and generate a third electrical signal based on the sensed third light (red light), wherein the color filter array layer (20bk, 20rk) further comprises a second color filter 20rk different from the first color filter 20bk facing the second light sensing cell 50rk, and wherein the second color filter 20rk has the nanostructure (“80 nm”, par [0031]) comprising the first material (“SiO.sub.2”, par 0031]) and the second material (“TiO.sub.2”, par [0031]).
With regard to claim 8, figure 5 of Kokubun discloses that the wiring layer 42k surrounds the second light sensing cell 50rk.
With regard to claim 9, figure 5 of Kokubun disclose a third wire 12r provided on a bottom side of the wiring layer 42k; and a second transfer gate TGr provided between the third wire 12r and the second light sensing cell 50rk, wherein the third electrical signal generated in the second light sensing cell 50rk is transferred to the third wire 12r via the second transfer gate TGr.
With regard to claim 10, figure 5 of Kokuban discloses that the first color filter 20bk configured to selectively transmit first light (blue light) and the second color filter 20rk configured to selectively transmit third light (red light).
With regard to claim 11, figure 5 of Kokuban discloses a fill factor of the second material (“TiO.sub.2”, par [0031]) included in the first color filter 20bk is different (“film thicknesses of the spacer layers 21r-3 and 21b-3 are set to 80 nm and 20 nm”, par [0031]) from a fill factor of second material (“TiO.sub.2”, par [0031]) included in the second color filter 20rk.
With regard to claim 12, figure 5 of Kokuban discloses that the through-channel 82gk is spaced apart from the second light sensing cell 50rk.
With regard to claim 14, figure 5 of Kokuban discloses that an image sensor comprising: a first light sensing cell 50bk configured to sense first light (blue light) of an incident light and generate a first electrical signal based on the sensed first light (blue light); a second light sensing cell 50rk configured to sense second light (red light) of the incident light and generate a second electrical signal based on the sensed second light (red light); a light sensing layer 70gk extending from a first region (bottom of 50bk in fig. 5) on the first light sensing cell 50bk to a second region (bottom of 50 rk in fig. 5) on the second light sensing cell 50rk; a first color filter 20bk provided between the first light sensing cell 50bk and the light sensing layer 70gk; a second color filter 20rk provided on the second light sensing cell 50rk and the light sensing layer 70gk; and a through-channel 82gk extending along a direction intersecting the extending direction of the light sensing layer 70gk, and electrical connected to the light sensing layer 70gk, wherein each of the first 20bk and second color filters 20rk comprises a nanostructure (“20 nm”, par [0031]) comprising a first material (“second 22b-1 to 22b-4 are made of SiO.sub.2 (a refractive index of 1.45)”, par [0031]) having a first refractive index (“refractive index of 1.45)”, par [0031]), and a second material (“first insulation layers 21b-1 to 21b-5 are made of TiO.sub.2 (a refractive index of 2.5)”, par [0031]) having a second refractive index (“refractive index of 2.5”, par [0031]) greater than the first refractive index (“refractive index of 1.45”, par [0031]).
With regard to claim 15, figure 5 of Kokuban discloses a wiring layer 42k provided between the first light sensing cell 50bk and the second light sensing cell 50rk, wherein the through-channel 82gk passes through the wiring layer 42k.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun (US 2011/0272772) in view of Ito et al. (US 2016/0247860) (“Ito”).
With regard to claim 6, Kokubun does not disclose that the through-channel is spaced apart from the first color filter.
However, figure 10 of Ito discloses that the through-channel 28 is spaced apart from the first color filter 37.
Therefore, it would have been obvious to one of ordinary skill in the art to form the color filter of Kokubun with the color filter as taught in Ito in order to allow blue light to be transmitted therethrough.  See par [0126] of Ito. 
With regard to claim 13, Kokubun does not disclose that the through-channel is spaced apart from the second color filter.
However, figure 10 of Ito discloses that the through-channel 28 is spaced apart from the second color filter 36.
Therefore, it would have been obvious to one of ordinary skill in the art to form the color filter of Kokubun with the color filter as taught in Ito in order to allow red light to be transmitted therethrough.  See par [0118] of Ito. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        6/30/2022